Citation Nr: 0912893	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-06 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than August 20, 1998 
for the grant of service connection for Raynaud's disease for 
bilateral hands (residual of frostbite), on the basis of 
clear and unmistakable error (CUE) in a June 7, 1991 rating 
decision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In a June 7, 1991 rating decision, the RO denied service 
connection for frostbite of the hands and feet; though 
notified of the denial the Veteran did not appeal.

3.  The record does not establish that the correct facts, as 
they were known at the time, were not before the RO or that 
the RO incorrectly applied the statutory or regulatory 
provisions at the time such that the outcome of the claim 
would have been manifestly different but for the error.

4.  In August 1998, the Veteran made a request to reopen his 
claim for service connection for frostbite.  In a February 
1999 rating action, the RO denied service connection for 
residuals of frostbite of the hands.  A timely appeal was 
initiated by the Veteran.

5.  In an April 2001 decision, the Board of Veterans Appeals 
found that new and material evidence had been submitted to 
reopen the claim for service connection for residuals of 
frostbite of the hands and granted service connection for 
Raynaud's disease as residuals of frostbite of the hands.

6.  In a July 2002 rating decision implementing the Board's 
decision, the RO assigned a 10 percent disability rating for 
Raynaud's disease, of the right and left hands as residuals 
of frostbite, effective August 20, 1998.

7.  There is no evidence of any pending unadjudicated formal 
or informal claim to reopen the Veteran's claim for service 
connection for frostbite prior to August 20, 1998.


CONCLUSIONS OF LAW

1.  The June 7, 1991, rating decision in which the RO denied 
service connection for frostbite of the hands and feet is not 
shown to involve CUE, and is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105, 20.1103 (2008).  

2.  The claim for an effective date earlier than August 20, 
1998 for the grant of service connection for Raynaud's 
disease, for both the right and left hands as residuals of 
frostbite, is without legal merit.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") has held that the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008), is not 
applicable to claims alleging clear and unmistakable error.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  A review of 
the record, however, reveals that the Veteran was provided a 
VCAA notice addressing his CUE claim in March 2006 and 
January 2007 correspondence.  Further, because the basic 
legal requirements to establish an earlier effective date are 
not met, the appellant's claim must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).

CUE - Laws and Regulations

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).  The 
essence of a claim of CUE is that it is a collateral attack 
on an otherwise final rating decision by a VA Regional 
Office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 
1994).  As such, there is a presumption of validity which 
attaches to that final decision, and when such a decision is 
collaterally attacked, the presumption becomes even stronger.  
See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
CUE has a much heavier burden than that placed upon a 
claimant who seeks to establish prospective entitlement to VA 
benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991); see also Berger v. Brown, 10 Vet. App. 166, 169 
(1997) (recognizing a claimant's "extra-heavy burden" of 
persuasion before the Court in a claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been  
made, would have manifestly changed the outcome at the time  
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6  
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo, 6 Vet. App. at 
43.  Final decisions are accorded a presumption of validity, 
and to simply claim CUE on the basis that a previous 
adjudication had improperly weighed and evaluated evidence 
can never rise to the stringent definition of CUE.  Luallen 
v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 Vet. App. at 44 
(citing Russell, 3 Vet. App. at 314).  Similarly, broad brush 
allegations of "failure to follow the regulations" or 
"failure to give due process" or any other general, 
nonspecific claim of error cannot constitute a valid claim of 
clear and unmistakable error.  Id.  

Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a breach of a duty to 
assist cannot constitute CUE and that even a "grave 
procedural error" does not render a decision of VA non-
final.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2002).

Earlier Effective Date - Laws and Regulations 

Except as otherwise provided, the effective date of an 
evaluation and an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.

VA regulations provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Generally, 
the date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  When a claim has been filed that meets 
regulatory requirements an informal request for reopening 
will be accepted as a claim.  38 C.F.R. § 3.155(c).

Factual Background and Analysis

In April 1991, the Veteran filed a claim for service 
connection for frostbite of the hands and feet.  The evidence 
available for the RO's consideration in June 1991 included: 
the Veteran's service treatment records and VA examination 
reports dated in May 1991.  Service treatment records noted 
that the Veteran was seen in January 1989 with a history of 
frostbite and complaints of numbness in the right hand and 
fingers.  The assessment was extremity cold injury, chilblain 
versus frostbite.  No other service treatment records refer 
to this incident.  An October 1990 discharge examination 
noted no complaints or findings of residuals of frostbite.  
The May 1991 VA examination reports included a special 
examination of the hands and feet and the Veteran's history 
of frostbite during service.  The Veteran also complained 
that on cold days his feet "feel frozen up."  Examination 
revealed normal feet and hands.  There were no secondary skin 
or vascular changes.  

Upon consideration of this evidence, the RO denied service 
connection for residuals of frostbite, finding that there was 
no post-service medical evidence of residuals of frostbite.  
The Veteran did not appeal the June 7, 1991 rating decision 
and it became final.

In an August  1998, the Veteran requested that the claim for 
service connection for residuals of frostbite of the hands be 
reopened.  The newly submitted evidence included VA treatment 
records dated from 1998 to 2000 and a January 2000 VA 
examination.

The VA treatment records dated from 1998 to 2000 noted that 
the Veteran was seen on several occasions with complaints of 
residuals of frostbite of the hands.  An August 1998 
treatment record noted the Veteran's complaints of frostbite 
of the hands.  A June 1999 occupational therapy consultation 
noted the Veteran's complaints of bilateral hand pain with 
cold weather.  A July 13, 1999 treatment record noted the 
Veteran's complaints that he was having problems with his 
hands due to the rain.  Upon examination, the hands felt 
cool.  A July 19, 1999 treatment record noted the Veteran's 
complaints of pain, coldness and color changes in his hands 
during cold weather.  Diagnosis was status post cold weather 
injury by documented history, diagnosed as Raynaud's disease.  
An October 1999 treatment record noted the Veteran's 
complaints of cold hands, pain and impaired manipulation 
during cold weather.  The Veteran indicated that he was 
unable to unzip his pants during cold weather.  Upon 
examination, the hands felt cold.  Decreased sensation to 
pinprick was noted in both hands.  Manipulation of the hands 
was fine.  The examiner stated that the Veteran's "[h]istory 
sounds like Raynaud's phenomeno[n]."

Following a January 2000 VA vascular examination, a history 
of frostbite with residual symptoms consistent with Raynaud's 
disease was diagnosed.

Though the RO, in a February 1999 rating decision, denied the 
Veteran's claim for service connection for frostbite, the 
Veteran appealed this denial to the Board.  In an April 2001 
decision, the Board found that the Veteran had submitted new 
and material evidence with which to reopen his claim and 
granted service connection for Raynaud's disease.  
Subsequently, in a July 15, 2002 rating decision, the RO, 
implemented service connection for Raynaud's disease of both 
the right and left hands as residuals of frostbite, effective 
August 20, 1998.  

The Board notes that the VA medical records and the January 
2000 VA examination highlight a diagnosis of Raynaud's 
disease.  In addition, a July 1999 VA medical record and the 
January 2000 VA examination report contain the first such 
medical opinions to the effect that a current disability 
(Raynaud's disease) was due to the previously described cold 
weather injury in service.  No medical examiner since service 
had previously provided an opinion regarding the relationship 
of currently diagnosed residuals of frostbite to service. 

The Veteran contends that the June 7, 1991 rating decision 
was clearly and unmistakably erroneous because his service 
treatment records were as full and complete in June 1991 as 
they were in July 2002 and that the disability for which he 
was granted service connection in July 2002 was present in 
June 1991.  As noted above, however, though service treatment 
records showed frostbite in service, post-service medical 
records did not show any residuals of frostbite in service 
until 1999, or eight years after the RO's initial decision 
denying service connection for frostbite.  In other words, it 
was not until 1999 that a current disability resulting from 
cold exposure was identified and diagnosed.  The law has been 
consistent in that in order to prevail on the issue of 
service connection there must be: medical evidence of a 
current disability, medical evidence, or in some cases lay 
evidence, of in-service incurrence or aggravation of a 
disease or injury; and, medical evidence of a nexus between 
an in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).

As a matter of law, a change in diagnosis cannot constitute 
CUE that would mandate revision of a prior adjudicative 
determination by an RO.  See Russell, 3 Vet. App. at 314.  
The RO's June 7, 1991 decision was based on the medical 
evidence found within the claims folder at that time showing 
a lack of current disability and no nexus to an inservice 
cold injury.  The decision does not contain factual or legal 
adjudicative errors of such magnitude, individually or 
cumulatively, that a different outcome would have to have 
been reached in their absence.  The Board finds that a valid 
claim for CUE has not been stated.

As to the Veteran's claim for an earlier effective date for a 
claim reopened after final disallowance, this must be the 
date of the receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.  VA may not 
use the date the Veteran first filed a claim for service 
connection for frostbite because that claim was denied, he 
did not further appeal the June 7, 1991 rating decision 
denial, and his CUE claim to attack that decision 
collaterally has been found without merit.  A review of the 
claims folder discloses no unadjudicated formal or informal 
claim for service connection for frostbite, or to reopen such 
a claim, between the RO's denial of service connection on 
June 7, 1991 and the Veteran's August 20, 1998 telephone call 
to the RO, which the RO correctly construed as an informal 
claim to reopen the Veteran's claim for service connection 
for frostbite.  Therefore, entitlement to an effective date 
earlier than August 20, 1998 for the grant of service 
connection for Raynaud's disease of each hand as a residual 
of frostbite must be denied.  
ORDER

An effective date earlier than August 20, 1998 for the grant 
of service connection for Raynaud's disease for bilateral 
hands (residual of frostbite), on the basis of CUE in a June 
7, 1991 rating decision, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


